Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  July 22, 2014

The Court of Appeals hereby passes the following order:

A14D0451. CHARLES D. BOYD et al. v. AMERICAN HOMES 4 RENT
    PROPERTIES TWO, LLC.

      American Homes 4 Rent Properties Two, LLC (“American Homes”) filed a
dispossessory action in magistrate court seeking to dispossess Charles and Stephani
Boyd as tenants at sufferance. On July 9, 2014, the magistrate court entered a writ
of possession in favor of American Homes. Pursuant to the magistrate court’s order,
in the event of an appeal, the Boyds were required to pay $1,425 per month into the
registry of the court. See OCGA § 44-7-56 (permitting trial court to require payment
of rent into registry of court pending appeal).
      On July 14, 2014, the Boyds appealed the magistrate court’s ruling to superior
court. On July 18, 2014, the Boyds filed an application for discretionary appeal in
this Court, seeking to appeal the magistrate court’s order.1 The Boyds also filed an
emergency motion seeking to avoid payment of rent and to stay execution of the writ
of possession.
      “The only avenue of appeal available from the magistrate court judgment is
provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal to the state
or superior court.” Handler v. Hulsey, 199 Ga. App. 751 (406 SE2d 225) (1991).
Because the superior court has not yet ruled on the Boyds’ appeal, there is no ruling
for this Court to review. See Westwind Corp. v. Washington Federal Sav. & Loan

      1
        The Boyds apparently filed the application so that supersedeas would stay
their obligation to pay rent into the registry of the magistrate court. See OCGA § 5-6-
35 (h) (filing of application “shall act as supersedeas to the extent that a notice of
appeal acts as supersedeas”).
Assn., 195 Ga. App. 411 (1) (393 SE2d 479) (1990). Accordingly, this application
for discretionary appeal is hereby DISMISSED.            The emergency motion is
DISMISSED as MOOT.

                                    Court of Appeals of the State of Georgia
                                                                     07/22/2014
                                           Clerk’s Office, Atlanta,__________________
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.